Citation Nr: 0410132	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right knee injury, currently evaluated as non-
compensable.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from February 1951 to November 
1954.

This appeal arises from a March 1999 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans' Affairs which continued a non-compensable 
evaluation for service-connected residuals of a right knee injury.

In a statement received by the RO in December 1988, the veteran 
appeared to raise the matter of service connection for a skeletal 
condition.  It is not clear whether this matter was addressed by 
the RO as arthritis secondary to the veteran's knee condition.  
The Board notes that this matter is not in appellate status and 
refers this matter to the RO for appropriate action.


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to assist.   Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

Although the veteran has undergone a VA examination, the examiner 
has not adequately described the functional impairments caused by 
the veteran's right knee condition as opposed to nonservice 
connected disability affecting the knee.  For instance, while the 
examiner indicated on the latest report of examination that the 
veteran had arthritis in the right knee which was not the result 
of the service connected knee injury, it was not specified for the 
record what disability, if any, could attributed to the service 
connected injury.  Therefore, it would be beneficial to have the 
veteran undergo a new VA examination which describes the nature of 
the veteran's symptoms as well as any functional impairment as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should schedule the veteran for another examination to 
determine the current nature and severity of his right knee 
condition.  All indicated special tests and studies should be 
conducted, to include range of motion studies.  The examiner 
should describe in detail any functional loss due to the veteran's 
service-connected right knee condition.  In particular, the 
examiner should be asked to determine whether the veteran's right 
knee exhibits weakened movement, excess fatigability, or 
incoordination, and if feasible, these determinations should be 
expressed in terms of the degree of additional range of motion 
loss due to any weakened movement, excess fatigability, or 
incoordination.  The examiner should also provide an opinion as to 
whether pain could significantly limit functional ability during 
flare-ups or when the right knee is used repeatedly over a period 
of time.  This determination should also, if feasible, be 
portrayed in terms of the degree of additional range of motion 
loss or ankylosis due to pain on use or during flare-ups.  In 
addition, the examiner should determine which of the veteran's 
knee symptoms, if any, are solely attributable to nonservice 
connected disability affecting the knee.  In the event that the 
source of knee symptoms can not be attributed with any degree of 
certainty, this should be stated for the record.  All opinions 
expressed should be supported by appropriate rationale.  The 
examiner should be asked to review the veteran's claims file and 
this remand before rendering an opinion.  

2.  Thereafter, the RO should readjudicate the veteran's claim.  
If the decision remains adverse to the veteran, both he and his 
representative should be furnished a supplemental statement of the 
case and provided an appropriate period of time in which to 
respond thereto.  The case should then be returned to the Board 
for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





